Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A system that implements a mainframe continuous integration continuous development ... the mainframe environment comprising a production logical partition (LPAR) and a development logical partition (LPAR), the computer processor configured to: research ... one or more changes identified by an issue tracking and production management system ... including analysis of one or more requirements for the identified changes as well as identification of one or more overall impacts caused by the identified changes; develop code ... comprising (1) identifying and performing module updates between the IDE tool and the SCM, (2) compiling the code via the zOS compiler, correcting one or more issues via the IDE tool, and re-compiling the code via the zOS compiler, and (3) creating and executing automated unit testing via the zOS batch and CICS system and checking code coverage via the IDE tool; build a continuous integration continuous development pipeline for the mainframe environment wherein the continuous integration continuous development pipeline promotes the one or more package components to the code repository system; perform one or more code scans ... wherein the one or more code scans provide a score representing compliance with the one or more standards, and one or more communication messages are transmitted in response to the one or more code scans identifying the vulnerabilities in the code; perform automated testing; automated deployment to the development LPAR; and provide, via a pipeline snapshot interface, pipeline feedback data, wherein the pipeline snapshot interface provides a build history including builds of a build process, identifies each stage of the build process, provides a stage time for each stage of the build process for each of the builds, provides an average stage time for each stage of the build process, and identifies each stage of the build process for each of the builds that failed,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Moorthi et al., U.S. 2013/0152047 A1, teaches systems and methods for distributed software quality improvement comprising a SDLC system configured to construct and build a test environment to automatically analyze a submitted project, including the ability for users to construct and configure validation tests, but does not more particularly teach a CI/CS development environment comprising a mainframe environment with production and development partitions, code development comprising an identification of one or more changes related to one or more requirements and the impacts thereof, correcting one or more related issues and recompiling the code, creating and executing automated unit testing and checking code coverage after the recompilation, building a CI/CS pipeline and promoting one or more package components following the testing, code scans providing a score representing compliance with one or more standards and notifying users of vulnerabilities in the code, and providing via a pipeline snapshot interface displaying a build history including builds of a build process, an identification of each build process stage, a stage time for each stage of each of the builds, an average stage time for each stage, and an identification of each stage of each build process that failed; and
J. Whitmore and W. Tobin, "Improving Attention to Security in Software Design with Analytics and Cognitive Techniques," teaches methods for improving attention to security in software design, including the use of threat models input into a deployment readiness review providing a dashboard with information regarding vulnerabilities, but does not more particularly teach a CI/CS development environment comprising a mainframe environment with production and development partitions, code development comprising an identification of one or more changes related to one or more requirements and the impacts thereof, correcting one or more related issues and recompiling the code, creating and executing automated unit testing and checking code coverage after the recompilation, building a CI/CS pipeline and promoting one or more package components following the testing, code scans providing a score representing compliance with one or more standards and notifying users of vulnerabilities in the code, and providing via a pipeline snapshot interface displaying a build history including builds of a build process, an identification of each build process stage, a stage time for each stage of each of the builds, an average stage time for each stage, and an identification of each stage of each build process that failed.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claim 11 contains subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-4, 6-8 and 10 depend from claim 1 and claims 12-14, 16-18 and 20 depend from claim 11, and are also allowable at least based on their dependence from allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191